Title: To Thomas Jefferson from J. Phillipe Reibelt, 7 July 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 7 Juill. 1805.
                  
                  Venant d’apprendre qu’on est a renouveller l’Ameublement du Palais Presidential—j’ose Vous prier, d’y recevoir de mon Magazin (parceque çe seroit la meilleure exhibition) quelques echantillons d’une nouvelle invention d’un peintre çelebre a Bâsle, de copier les principaux Ouvrages des Anciens d’une manière aussi parfaite, qu’il est même aux Connaisseurs difficile, de distinguer ces Copies de leurs Originaux. Je Vous en recomanderais 4 paires, dont les originaux sont de Van Berghem, C. Lorrain, Loutherbourg, Dujardin et Both (le sujet Commune desquels est la Matinèe et la Soirèe) qui se vendent en Europe a 250 Gourdes ensemble, et l’encadrement desquels, executè ici, revient tout près a 80 Gourdes. Je Vous les enverrais d’abord a l’examen prealable, et si Vous les jugez dignes de la reception, Vous choisirez si elles ne vous conviennent pas toutes, çelles auxquelles vous donnerez la preference, et Vous en fixerez le prix Vous même. — Daignez entrevoir, que mon but principal est l’exhibition favorable au debit ulterieur.
                  Mr. Du Catel, duquel je Vous ai deja parlè a l’occasion du petit Mais, desire fortement de pouvoir Vous presenter ses hommages personellement a Federal City;—m’ayant invitè, de l’y accompagner — Je Vous en demande la permission pour lui et pour Moi. Veuillez agreer mes tout profonds respects.
                  
                     Reibelt. 
                  
               